 

UPDATE -- Globe Photos Makes Senior Leadership Appointments for Interim CFO and
Chief Legal Officer

 

LAS VEGAS, Nov. 06, 2018 (GLOBE NEWSWIRE) -- Globe Photos, Inc. (OTCQB: GBPT), a
leader in iconic pop culture imagery and sale of licensed sports photography,
has appointed Shamar Tobias as the company’s interim chief financial officer.

 

Tobias succeeds Scott C. Black who has been appointed to the new position of
chief legal officer. Black, a former U.S. Army Judge Advocate General, will
continue to serve as the company’s secretary and treasurer, as well as on its
board of directors.

 

“These executive appointments better position us for the execution of our growth
strategy, including aggressively taking advantage of the growing demand for pop
culture imagery and sports memorabilia,” said Globe Photos CEO, Stuart
Scheinman. “This also includes preparations for our planned up listing to
Nasdaq, with Shamar bringing many years of experience as co-founder of an
accounting firm that serves public companies.”

 

“We are especially grateful to Scott for supporting our growth over the last two
years as our CFO, as we emerge from our development phase with the recent asset
acquisition of Photo File and the launch of a new national sales and marketing
campaign,” continued Scheinman. “Given the tremendous unrealized value of our
collection of sports and pop culture imagery, and the essential need to protect
our IP as we take it to market, we look forward to benefiting from Scott’s
exceptional legal experience, knowledge and abilities in this very important
role as our new chief legal officer.”

 

Last week the company announced the appointment of Mark Lanier to its board of
directors. As a new independent member, the appointment advances the company
toward satisfying Nasdaq listing requirements. Additional appointments of
independent members are expected to follow.

 

Scott C. Black Bio



Before joining Globe Photos in 2014 Scott C. Black served as vice president and
general manager of BAE Systems, where he was responsible for BAE’s Global
Mission Solutions business unit and its more than $300 million in annual
revenue.

 

Prior to BAE, he served as Lieutenant General of the U.S. Army, where he had a
distinguished 35-year career of service, rising to serve as the Army’s 37th
Judge Advocate General. In this role, General Black directed a legal services
organization of more than 10,000 lawyers and paralegals, both soldiers and
civilians, who were deployed around the world in 650 offices in 19 countries. He
also served as the legal advisor to the Secretary of the Army, the Army Chief of
Staff, and all Army Staff principals. He was responsible for all military
justice operations, including legal support for contracting, ethics, and
environmental programs, and supervising the training and deployment of Rule of
Law and Governance Advisors around the world.

 

Earlier he served as commanding general and commandant of the Judge Advocate
General's Legal Center and School in Charlottesville, Virginia, and as the
Assistant Judge Advocate General for Military Law and Operations in the
Pentagon. His past positions include chief counsel for the Secretary of the
Army’s Congressional Liaison Office, Staff Judge Advocate (General Counsel) for
the Army’s Fifth Corps in Germany, and assistant counsel to the President in the
White House.

 

  

 



 

He received his bachelor’s degree in political science from California
Polytechnic State University and a Juris Doctor from the California Western
School of Law. He also holds a Master’s Degree in National Resource Strategy
from the Industrial College of the Armed Forces, National Defense University.  

 

His numerous awards include the Distinguished Service Medal, the Legion of Merit
with Oak Leaf Cluster, and the Meritorious Service Medal with four Oak Leaf
Clusters. He is also entitled to wear the Parachutist Badge, the Ranger Tab, and
the Army Staff Identification Badge.

 

Shamar Tobias Bio



Shamar Tobias co-founded and serves as managing partner of Blue Chip Accounting,
LLC, a certified public accounting and consulting firm located in Henderson,
Nevada, where he provides financial consulting for several companies in the
public and private sectors.  Earlier, he served as a consulting partner at a
PCAOB, a registered accounting firm also located in Henderson, Nevada.

 

Tobias holds a Bachelor of Science in Accounting and a Master of Accountancy
from the University of Nevada, Las Vegas. He also holds a Certified Public
Accountant designation in the State of Nevada.

 

About Globe Photos



Globe Photos is the owner to one of the world’s largest collections of iconic
pop culture imagery library, which includes more than 10 million images taken by
more than 3,500 photographers from around the world over the last century. The
collection features iconic personalities and unforgettable moments from the
worlds of entertainment, sports, history and politics. For more information,
visit www.globephotos.com.

 

The company’s new Photo File division currently holds licenses with the NFL,
NBA, MLB, NHL, and major colleges including Alabama, Clemson, Ohio State and
others, to produce sports prints, lithographs and other related items. Photo
File is also licensed by thousands of additional individuals and organizations,
including Babe Ruth, Joe Namath, Vince Lombardi, and others. For more
information about Photo File, Inc., visit www.photofile.com.

 





Important Cautions Regarding Forward Looking Statements



This press release contains forward-looking statements within the definition of
Section 27A of the Securities Act of 1933, as amended, and such as in section
21E of the Securities Act of 1934, as amended. These forward-looking statements
should not be used to make an investment decision. The words 'estimate,'
'possible' and 'seeking' and similar expressions identify forward-looking
statements, which speak only as to the date the statement was made. The company
undertakes no obligation to publicly update or revise any forward-looking
statements, whether because of new information, future events, or otherwise.
Forward-looking statements are inherently subject to risks and uncertainties,
some of which cannot be predicted, or quantified. Future events and actual
results could differ materially from those set forth in, contemplated by, or
underlying the forward-looking statements. The risks and uncertainties to which
forward-looking statements are subject include, but are not limited to, the
effect of government regulation, competition and other material risks.

 

Company Contact
Stuart Scheinman
President & CEO
Globe Photos, Inc.
Tel (702) 722-6113
info@globephotos.com

 

Media & Investor Relations Contact:
Ronald Both
CMA   
Tel (949) 432-7566
GBPT@cma.team

 



 2 

 

